Exhibit 10.1

FOR NEGOTIATION AND

DISCUSSION PURPOSES ONLY

NOT AN OFFER OR SALE OF SECURITIES

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 14,
2014, is by and among Ascent Solar Technologies, Inc., a Delaware corporation
with offices located at 12300 Grant Street, Thornton, CO 80214 (the “Company”),
and each of the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

RECITALS

A. The Company and each Buyer desire to enter into this transaction to purchase
(i) the Preferred Shares (as defined below) pursuant to a currently effective
shelf registration statement on Form S-3, which has at least $25,000,000 of
unallocated securities, including Common Stock (as defined below) and preferred
stock, $0.0001 par value per share (the “Preferred Stock”) registered thereunder
(Registration Number 333-199214) (the “Registration Statement”), which
Registration Statement has been declared effective in accordance with the
Securities Act of 1933, as amended (the “1933 Act”), by the United States
Securities and Exchange Commission (the “SEC”) and (ii) Notes (as defined below)
and related Warrants (as defined below) in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), and Rule 506(b) of Regulation D
(“Regulation D”) as promulgated by the SEC under the 1933 Act.

B. The Company has authorized (i) a new series of convertible preferred stock of
the Company designated as Series D Convertible Preferred Stock, $0.0001 par
value, the terms of which are set forth in the certificate of designation for
such series of Preferred Stock (the “Certificate of Designations”) in the form
attached hereto as Exhibit A (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the “Series
D Preferred Stock”), which Series D Preferred Stock shall be convertible into
shares of Common Stock (such shares of Common Stock issuable pursuant to the
terms of the Certificate of Designations, including, without limitation, upon
conversion or otherwise, collectively, the “Preferred Conversion Shares”), in
accordance with the terms of the Certificate of Designations and (ii) the
issuance of senior secured convertible notes, in the aggregate original
principal amount of $32 million, in the form attached hereto as Exhibit B (the
“Notes”), which Notes shall be convertible into shares of Common Stock (as
defined below) (the shares of Common Stock issuable pursuant to the terms of the
Notes, including, without limitation, upon conversion or otherwise,
collectively, the “Note Conversion Shares”), in accordance with the terms of the
Notes.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) the aggregate number of Preferred
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate amount for all Buyers shall be 3,000 Preferred Shares
and shall collectively be referred to herein as the



--------------------------------------------------------------------------------

“Preferred Shares”), (ii) a Note in the aggregate original principal amount set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers,
(iii) a warrant to initially acquire up to that aggregate number of additional
shares of Common Stock set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers, in the form attached hereto as Exhibit C (the “Warrants”)
(as exercised, collectively, the “Warrant Shares”).

D. At the Closing, the parties hereto shall execute and deliver a Registration
Rights Agreement, in the form attached hereto as Exhibit D (the “Registration
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E. The Notes, the Note Conversion Shares, the Warrants and the Warrant Shares
are collectively referred to herein as the “PIPE Securities”. The Preferred
Shares and the Preferred Conversion Shares are collectively referred to herein
as the “RD Securities”. The PIPE Securities and the RD Securities are
collectively referred to herein as the “Securities”.

F. The Notes will rank senior to all outstanding and future indebtedness of the
Company, and its Subsidiaries (as defined below) (other than with respect to
Permitted Indebtedness (as defined in the Notes) and Excluded Collateral (as
defined in the Security Agreement)), the Notes will be secured by a first
priority perfected security interest in all of the existing and future assets of
the Company and its direct and indirect Subsidiaries (other than Excluded
Collateral), including a pledge of all of the capital stock of each of the
Subsidiaries, as evidenced by (i) a security agreement in the form attached
hereto as Exhibit E (the “Security Agreement”), (ii) account control agreements
with respect to certain accounts described in the Note and the Security
Agreement, in form and substance acceptable to each Buyer, duly executed by the
Company and each depositary bank (each, an “Controlled Account Bank”) in which
each such account is maintained (the “Controlled Account Agreements”, and
together with the Security Agreement, the Perfection Certificate (as defined
below) and the other security documents and agreements entered into in
connection with this Agreement and each of such other documents and agreements,
as each may be amended or modified from time to time, collectively, the
“Security Documents”), and (iii) a guaranty executed by each U.S. Subsidiary of
the Company, in the form attached hereto as Exhibit F (collectively, the
“Guaranties”) pursuant to which each of them guarantees the obligations of the
Company under the Transaction Documents (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

(a) Preferred Shares, Notes and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on the

 

2



--------------------------------------------------------------------------------

Closing Date (as defined below) (i) the aggregate number of Preferred Shares, as
is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
and (ii) a Note in the original principal amount as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers along with Warrants to
initially acquire up to that aggregate number of Warrant Shares as is set forth
opposite such Buyer’s name in column (5) on the Schedule of Buyers.

(b) Closing. The closing (the “Closing”) of the purchase of the Preferred
Shares, Notes and the Warrants by the Buyers shall occur at the offices of
Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New York, NY 10166.
The date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New
York time, on the first (1st) Business Day on which the conditions to the
Closing set forth in Sections 6 and 7 below are satisfied or waived (or such
other date as is mutually agreed to by the Company and each Buyer). As used
herein “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed.

(c) Purchase Price. The aggregate purchase price for the Preferred Shares, Notes
and the Warrants to be purchased by each Buyer (the “Purchase Price”) shall be
the amount set forth opposite such Buyer’s name in column (6) on the Schedule of
Buyers. Each Buyer and the Company agree that the Notes and the Warrants
constitute an “investment unit” solely for purposes of Section 1273(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”). Each Buyer shall pay
(i) $1,000 for each $1,000 of principal amount of Notes and related Warrants to
be purchased by such Buyer at the Closing and (ii) $1,000 for each Preferred
Share to be purchased by such Buyer at the Closing. The Buyers and the Company
mutually agree that the allocation of the issue price of such investment unit
between the Notes and the Warrants solely for purposes of Section 1273(c)(2) of
the Code and Treasury Regulation Section 1.1273-2(h) shall be an aggregate
amount of $0.175 allocated to the Warrants and the balance of the Purchase Price
allocated to the Notes, and neither the Buyers nor the Company shall take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of any Buyer, the amounts withheld
pursuant to Section 4(j)) to the Company for the Preferred Shares, Notes and the
Warrants to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the by wire transfer of
immediately available funds in accordance with the Flow of Funds Letter (as
defined below) and (ii) the Company shall deliver to each Buyer (A) certificates
representing such aggregate number of Preferred Shares as is set forth opposite
such Buyer’s name in column (3) of the Schedule of Buyers, (B) a Note in the
aggregate original principal amount as is set forth opposite such Buyer’s name
in column (4) of the Schedule of Buyers and (C) a Warrant pursuant to which such
Buyer shall have the right to initially acquire up to such aggregate number of
Warrant Shares as is set forth opposite such Buyer’s name in column (5) of the
Schedule of Buyers, in all cases, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 

3



--------------------------------------------------------------------------------

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

(a) No Public Sale or Distribution. Such Buyer (i) is acquiring its Note and
Warrants, (ii) upon conversion of its Note will acquire the Note Conversion
Shares issuable upon conversion thereof, and (iv) upon exercise of its Warrants
will acquire the Warrant Shares issuable upon exercise thereof, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable
securities laws, except pursuant to sales registered or exempted under the 1933
Act; provided, however, by making the representations herein, such Buyer does
not agree, or make any representation or warranty, to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption from registration under the 1933 Act. Such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Securities in violation of applicable
securities laws.

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions. Such Buyer understands that the PIPE Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the PIPE Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained herein. Such Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement and Section 4(k) hereof: (i) the PIPE Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be

 

4



--------------------------------------------------------------------------------

offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel to such Buyer, in a form
reasonably acceptable to the Company, to the effect that such PIPE Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) such Buyer provides the Company
with reasonable assurance that such PIPE Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the PIPE
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
PIPE Securities under circumstances in which the seller (or the Person (as
defined below) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the PIPE Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing, the PIPE Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the PIPE Securities and such pledge of PIPE Securities
shall not be deemed to be a transfer, sale or assignment of the PIPE Securities
hereunder, and no Buyer effecting a pledge of PIPE Securities shall be required
to provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined in Section 3(b)), including, without limitation, this Section 2(f).

(g) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(h) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer, or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(i) Access to Information. Such Buyer acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the

 

5



--------------------------------------------------------------------------------

offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Such Buyer acknowledges and
agrees that neither the Placement Agent (as defined below) nor any affiliate of
the Placement Agent has provided such Buyer with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired. Neither the Placement Agent nor any affiliate of the Placement Agent
has made or makes any representation as to the Company or the quality of the
Securities and the Placement Agent and any affiliate of the Placement Agent may
have acquired non-public information with respect to the Company which such
Buyer agrees need not be provided to it. In connection with the issuance of the
Securities to such Buyer, neither the Placement Agent nor any of its Affiliates
has acted as a financial advisor or fiduciary to such Buyer.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents (as defined below). Other than the Persons (as defined below) set
forth on Schedule 3(a) the Company has no Subsidiaries. “Subsidiaries” means any
Person (other than any China JV (as defined in the Notes)) in which the Company,
directly or indirectly, (I) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (II) controls or operates all
or any part of the business, operations or administration of such Person, and
each of the foregoing, is individually referred to herein as a “Subsidiary”.

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. Each Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party. Except as set forth on Schedule 3(b), the
execution and delivery of this Agreement and the other Transaction

 

6



--------------------------------------------------------------------------------

Documents by the Company and its Subsidiaries, and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Shares and the
reservation for issuance and issuance of the Preferred Conversion Shares
issuable upon conversion of the Preferred Shares, the issuance of the Notes and
the reservation for issuance and issuance of the Note Conversion Shares issuable
upon conversion of the Notes and the issuance of the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and each of its Subsidiaries’ board of directors or other governing
body, as applicable, and (other than obtaining the Stockholder Approval (as
defined below), the filing with the SEC of the prospectus supplement required by
the Registration Statement pursuant to Rule 424(b) under the 1933 Act (the
“Prospectus Supplement”) supplementing the base prospectus forming part of the
Registration Statement (the “Prospectus”), the filing with the SEC of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies) no further filing, consent or
authorization is required by the Company, its Subsidiaries, their respective
boards of directors or their stockholders or other governing body. This
Agreement has been, and the other Transaction Documents to which it is a party
will be prior to the Closing, duly executed and delivered by the Company, and
each constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law and public
policy, and the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought. Prior to the
Closing, the Transaction Documents to which each Subsidiary is a party will be
duly executed and delivered by each such Subsidiary, and shall constitute the
legal, valid and binding obligations of each such Subsidiary, enforceable
against each such Subsidiary in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law. The Certificate
of Designations in the form attached hereto as Exhibit A has been filed with the
Secretary of State of the State of Delaware and is in full force and effect,
enforceable against the Company in accordance with its terms and has not have
been amended. “Transaction Documents” means, collectively, this Agreement, the
Certificate of Designations, the Preferred Shares, the Notes, the Warrants, the
Voting Agreement (as defined below), the Guaranties, the Security Documents, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions (as
defined below) and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

(c) Issuance of Securities; Registration Statement. The issuance of the
Preferred Shares, the Notes and the Warrants are duly authorized and upon
issuance in accordance with the terms of the Transaction Documents shall be
validly issued, fully paid and non-assessable and

 

7



--------------------------------------------------------------------------------

free from all preemptive or similar rights, mortgages, defects, claims, liens,
pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof. As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than 200% of the sum of (i) the maximum
number of shares of Common Stock (assuming for purposes hereof that (x) such
Preferred Shares are convertible at the initial Conversion Price (as defined in
the Certificate of Designations), (y) dividends on the Preferred Shares shall
accrue through the forty-two month anniversary of the Closing Date and will be
converted in shares of Common Stock at an interest conversion price equal to the
Alternate Conversion Price (as defined in the Certificate of Designations) in
effect as of the date hereof) and (z) any such conversion shall not take into
account any limitations on the conversion of the Preferred Shares set forth in
the Certificate of Designations), (ii) of the maximum number of Note Conversion
Shares issuable pursuant to the Notes (assuming for purposes hereof that
(x) such Notes are convertible at the initial Conversion Price (as defined in
the Notes), (y) interest on the Notes shall accrue through the forty-two month
anniversary of the Closing Date and will be converted in shares of Common Stock
at an interest conversion price equal to the Alternate Conversion Price (as
defined in the Notes) in effect as of the date hereof and (z) any such
conversion shall not take into account any limitations on the conversion of the
Notes set forth in the Notes) and (iii) the maximum number of shares of Common
Stock issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants). Upon
issuance or conversion in accordance with the Certificate of Designations or the
Notes or exercise in accordance with the Warrants (as the case may be), the
Preferred Conversion Shares, the Note Conversion Shares and the Warrant Shares,
respectively, when issued, will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights or Liens with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Subject to the accuracy of the representations and
warranties of the Buyers in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the 1933 Act.
“Common Stock” means (i) the Company’s shares of common stock, $0.0001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock. The issuance by the Company of the RD Securities has been
registered under the 1933 Act, the RD Securities are being issued pursuant to
the Registration Statement and all of the RD Securities are freely transferable
and freely tradable by each of the Buyers without restriction, whether by way of
registration or some exemption therefrom. The Registration Statement is
effective and available for the issuance of the RD Securities thereunder and the
Company has not received any notice that the SEC has issued or intends to issue
a stop-order with respect to the Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section under the Registration
Statement permits the issuance and sale of the RD Securities hereunder and as
contemplated by the other Transaction Documents. Upon receipt of the RD
Securities, each of the Buyers will have good and marketable title to the RD
Securities. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the 1934 Act and the rules
and regulations of the SEC promulgated thereunder and all other applicable laws
and regulations. At the time the Registration Statement and any amendments
thereto became effective, at the date of this

 

8



--------------------------------------------------------------------------------

Agreement and at each deemed effective date thereof pursuant to Rule 430B(f)(2)
of the 1933 Act, the Registration Statement and any amendments thereto complied
and will comply in all material respects with the requirements of the 1933 Act
and did not and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading. The Prospectus and any amendments or
supplements thereto (including, without limitation the Prospectus Supplement),
at the time the Prospectus or any amendment or supplement thereto was issued and
at the applicable Closing Date, complied, and will comply, in all material
respects with the requirements of the 1933 Act and did not, and will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company meets all of the
requirements for the use of Form S-3 under the 1933 Act for the offering and
sale of the RD Securities contemplated by this Agreement and the other
Transaction Documents, and the SEC has not notified the Company of any objection
to the use of the form of the Registration Statement pursuant to Rule 401(g)(1)
under the 1933 Act. The Registration Statement meets the requirements set forth
in Rule 415(a)(1)(x) under the 1933 Act. At the earliest time after the filing
of the Registration Statement that the Company or another offering participant
made a bona fide offer (within the meaning of Rule 164(h)(2) under the 1933 Act)
relating to any of the RD Securities, the Company was not and is not an
“Ineligible Issuer” (as defined in Rule 405 under the 1933 Act). The Company
(i) has not distributed any offering material in connection with the offer or
sale of any of the RD Securities and (ii) until no Buyer holds any of the RD
Securities, shall not distribute any offering material in connection with the
offer or sale of any of the RD Securities to, or by, any of the Buyers (if
required), in each case, other than the Registration Statement, the Prospectus
or the Prospectus Supplement. The offering of the RD Securities has been
registered with the SEC on Form S-3 under the 1933 Act, and the RD Securities
are being offered pursuant to Rule 415 promulgated under the 1933 Act.

(d) No Conflicts. Except as described on Schedule 3(d) attached hereto, the
execution, delivery and performance of the Transaction Documents by the Company
and its Subsidiaries and the consummation by the Company and its Subsidiaries of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Preferred Shares, the Notes, the Warrants, the Preferred
Conversion Shares, the Note Conversion Shares and Warrant Shares and the
reservation for issuance of the Preferred Conversion Shares, the Note Conversion
Shares and the Warrant Shares) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) (including, without limitation,
any certificate of designation contained therein) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) and including all applicable
foreign, federal and state laws, rules and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(e) Consents. Except as described on Schedule 3(e) attached hereto, neither the
Company nor any Subsidiary is required to obtain any consent from, authorization
or order of, or make any filing or registration with (other than obtaining the
Stockholder Approval, the filing with the SEC of the Prospectus Supplement, the
filing with the SEC of one or more registration statements in accordance with
the requirements of the Registration Rights Agreement, a Form D with the SEC and
any other filings as may be required by any state securities agencies), any
Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated by the Transaction Documents,
in each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date, and neither the
Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents. Except as set forth on Schedule 3(e), the Company is not
in violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s and each Subsidiary’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company, each Subsidiary and
their respective representatives.

 

10



--------------------------------------------------------------------------------

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to WestPark Capital, Inc., as placement agent (the
“Placement Agent”) in connection with the sale of the Securities. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim. The Company acknowledges that it has
engaged the Placement Agent in connection with the sale of the Securities. Other
than the Placement Agent, neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the offer or sale
of the Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company (other than the Stockholder Approval)
under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of any of the Securities under the 1933 Act or
cause the offering of any of the Securities to be integrated with other
offerings of securities of the Company.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Preferred Conversion Shares, Note Conversion Shares and Warrant Shares will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue the Preferred Conversion Shares upon conversion of the
Preferred Shares in accordance with this Agreement and the Certificate of
Designations, the Note Conversion Shares upon conversion of the Notes in
accordance with this Agreement and the Notes and the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement and the Warrants is,
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities. The
Company and its board of directors have taken all

 

11



--------------------------------------------------------------------------------

necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits and appendices included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered or has made available to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Buyers which is not
included in the SEC Documents (including, without limitation, information
referred to in Section 2(d) of this Agreement) contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made. The Company is not currently contemplating to amend
or restate any of the financial statements (including, without limitation, any
notes or any letter of the independent accountants of the Company with respect
thereto) included in the SEC Documents (the “Financial Statements”), nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.

(l) Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties,

 

12



--------------------------------------------------------------------------------

operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any of its Subsidiaries. Since the date of the
Company’s most recent audited financial statements contained in a Form 10-K,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, outside of
the ordinary course of business or (iii) made any capital expenditures,
individually or in the aggregate, outside of the ordinary course of business.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 3(l), “Insolvent” means, (I) with respect
to the Company and its Subsidiaries, on a consolidated basis, (i) the present
fair saleable value of the Company’s and its Subsidiaries’ assets is less than
the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or
(iii) the Company and its Subsidiaries intend to incur or believe that they will
incur debts that would be beyond their ability to pay as such debts mature; and
(II) with respect to the Company and each Subsidiary, individually, (i) the
present fair saleable value of the Company’s or such Subsidiary’s (as the case
may be) assets is less than the amount required to pay its respective total
Indebtedness, (ii) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or
(iii) the Company or such Subsidiary (as the case may be) intends to incur or
believes that it will incur debts that would be beyond its respective ability to
pay as such debts mature. Neither the Company nor any of its Subsidiaries has
engaged in any business or in any transaction, and is not about to engage in any
business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced, (ii) could have a material adverse effect on
any Buyer’s investment hereunder or (iii) could have a Material Adverse Effect.

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule

 

13



--------------------------------------------------------------------------------

or regulation applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Except as
set forth on Schedule 3(e), without limiting the generality of the foregoing,
the Company is not in violation of any of the rules, regulations or requirements
of the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since January 1, 2011, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) except as set forth on Schedule 3(e), the Company
has received no communication, written or oral, from the SEC or the Principal
Market regarding the suspension or delisting of the Common Stock from the
Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

(o) Foreign Corrupt Practices. Neither the Company, the Company’s subsidiary or
any director, officer, agent, employee, nor any other person acting for or on
behalf of the foregoing (individually and collectively, a “Company Affiliate”)
have violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Governmental Official, for the purpose of:

(i) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or

(ii) assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance with
all applicable requirements of the Sarbanes-Oxley Act of 2002, and all
applicable rules and regulations promulgated by the SEC thereunder.

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, none
of the officers, directors or employees or affiliates of the Company or any of
its Subsidiaries is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for

 

14



--------------------------------------------------------------------------------

ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director, employee
or affiliate or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other Person in which any such officer,
director, employee or affiliate has a substantial interest or is an employee,
officer, director, affiliate, trustee or partner.

(r) Equity Capitalization. Schedule 3(r) attached hereto summaries the
authorized and outstanding equity capitalization of the Company. No shares of
Common Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. Schedule 3(r) sets forth the number of shares of Common
Stock that are (x) reserved for issuance pursuant to Convertible Securities (as
defined below) (other than the Preferred Shares, Notes and the Warrants) and
(y) that are, as of the date hereof, owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. Except as disclosed in the SEC Documents, to the
Company’s knowledge, no Person owns 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
Convertible Securities (as defined below), whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). (i) except as
disclosed on Schedule 3(r)(i), None of the Company’s or any Subsidiary’s capital
stock is subject to preemptive rights or any other similar rights or Liens
suffered or permitted by the Company or any Subsidiary; (ii) except as disclosed
in Schedule 3(r)(ii), there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) other than as set
forth on Schedule 3(s), there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v) except as disclosed in
Schedule 3(r)(v), there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries;
(vii) there are no securities or instruments containing

 

15



--------------------------------------------------------------------------------

anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all Convertible Securities and the material rights of the
holders thereof in respect thereto.

(s) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be

 

16



--------------------------------------------------------------------------------

protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

(t) Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by the Principal Market, any court, public board, other Governmental
Entity, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors , whether of a civil or criminal nature or otherwise, in their
capacities as such, except as set forth in Schedule 3(t). No director, officer
or employee of the Company or any of its subsidiaries has willfully violated 18
U.S.C. §1519 or engaged in spoliation in reasonable anticipation of litigation.
Without limitation of the foregoing, there has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act.

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

(v) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all Liens except for
Permitted Liens and such other Liens as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. Each
of patents owned by the Company or any of its Subsidiaries is listed on Schedule
3(x)(i). Except as set forth in Schedule 3(x)(ii), none of the Company’s
Intellectual Property Rights have expired or terminated or have been abandoned
or are expected to expire or terminate or are expected to be abandoned, within
three years from the date of this Agreement. The Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as defined below), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

18



--------------------------------------------------------------------------------

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(aa) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the Code.

(bb) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant or other Person relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(dd) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(ee) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Buyers have been asked by the Company or any of its
Subsidiaries to agree, nor has any Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the Securities for any specified term; (ii) any
Buyer, and counterparties in “derivative” transactions to which any such Buyer
is a party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to such Buyer’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) each Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Buyers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Warrant Shares, Preferred Conversion Shares or Note
Conversion Shares, as applicable, deliverable with respect to the Securities are
being determined and such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement, the Notes, the Warrants
or any other Transaction Document or any of the documents executed in connection
herewith or therewith.

(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries.

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company and each
Subsidiary shall so certify upon any Buyer’s request.

 

20



--------------------------------------------------------------------------------

(hh) Registration Eligibility. The Company is eligible to register the issuance
of the Preferred Shares and the Preferred Conversion Shares by the Company using
Form S-3 promulgated under the 1933 Act. The Company is eligible to register the
Registrable Securities for resale by the Buyers using Form S-3 promulgated under
the 1933 Act.

(ii) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(kk) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

(ll) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

(mm) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

21



--------------------------------------------------------------------------------

(nn) Management. Except as set forth in Schedule 3(nn) hereto, during the past
five year period, no current or former officer or director or, to the knowledge
of the Company, no current ten percent (10%) or greater stockholder of the
Company or any of its Subsidiaries has been the subject of:

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

(2) Engaging in any type of business practice; or

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

22



--------------------------------------------------------------------------------

(oo) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

(pp) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

(qq) No Disqualification Events. With respect to PIPE Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

(rr) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

(ss) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(tt) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

23



--------------------------------------------------------------------------------

(uu) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

(vv) Ranking of Notes. Except as set forth on Schedule 3(vv), no Indebtedness of
the Company, at the Closing, will be senior to, or pari passu with, the Notes in
right of payment, whether with respect to payment or redemptions, interest,
damages, upon liquidation or dissolution or otherwise.

(ww) Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to each Buyer pursuant to or in
connection with this Agreement and the other Transaction Documents, taken as a
whole, will be true and correct in all material respects as of the date on which
such information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. All
financial projections and forecasts that have been prepared by or on behalf of
the Company or any of its Subsidiaries and made available to you have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to each Buyer, the
Company’s best estimate of future financial performance (it being recognized
that such financial projections or forecasts are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results). The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

4. COVENANTS.

(a) Best Efforts. Each Buyer shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Section 6 of this
Agreement. The Company shall use its best efforts to timely satisfy each of the
conditions to be satisfied by it as provided in Section 7 of this Agreement.

 

24



--------------------------------------------------------------------------------

(b) Amendments to the Registration Statement; Prospectus Supplements; Free
Writing Prospectuses.

(i) Except as provided in this Agreement and other than periodic reports
required to be filed pursuant to the 1934 Act, the Company shall not file with
the SEC any amendment to the Registration Statement that relates to the Buyer,
this Agreement or the transactions contemplated hereby or thereby or file with
the SEC any Prospectus Supplement that relates to the Buyer, this Agreement or
the transactions contemplated hereby or thereby with respect to which (a) the
Buyer shall not previously have been advised, (b) the Company shall not have
given due consideration to any comments thereon received from the Buyer or its
counsel, or (c) the Buyer shall reasonably object after being so advised, unless
the Company reasonably has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the 1933 Act or any other applicable law or regulation, in which case the
Company shall promptly (but in no event later than 24 hours) so inform the
Buyer, the Buyer shall be provided with a reasonable opportunity to review and
comment upon any disclosure relating to the Buyer and the Company shall
expeditiously furnish to the Buyer an electronic copy thereof. In addition, for
so long as, in the reasonable opinion of counsel for the Buyer, the Prospectus
(or in lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act)
is required to be delivered in connection with any acquisition or sale of RD
Securities by the Buyer, the Company shall not file any Prospectus Supplement
with respect to the RD Securities without delivering or making available a copy
of such Prospectus Supplement, together with the Prospectus, to the Buyer
promptly.

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Buyer it will not make, an offer relating to the RD
Securities that would constitute an “issuer free writing prospectus” as defined
in Rule 433 promulgated under the RD Securities Act (an “Issuer Free Writing
Prospectus”) or that would otherwise constitute a “free writing prospectus” as
defined in Rule 405 promulgated under the RD Securities Act (a “Free Writing
Prospectus”) required to be filed by the Company or the Buyer with the SEC or
retained by the Company or the Buyer under Rule 433 under the 1933 Act. The
Buyer has not made, and agrees that unless it obtains the prior written consent
of the Company it will not make, an offer relating to the RD Securities that
would constitute a Free Writing Prospectus required to be filed by the Company
with the SEC or retained by the Company under Rule 433 under the 1933 Act. Any
such Issuer Free Writing Prospectus or other Free Writing Prospectus consented
to by the Buyer or the Company is referred to in this Agreement as a “Permitted
Free Writing Prospectus.” The Company agrees that (x) it has treated and will
treat, as the case may be, each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus and (y) it has complied and will comply, as the case may
be, with the requirements of Rules 164 and 433 under the RD Securities Act
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the SEC, legending and record keeping.

(c) Prospectus Delivery. Immediately prior to execution of this Agreement, the
Company shall have delivered to the Buyer, and as soon as practicable after
execution of this Agreement the Company shall file, Prospectus Supplements with
respect to the RD Securities to be issued on the Closing Date, as required
under, and in conformity with, the 1933 Act, including Rule 424(b) thereunder.
The Company shall provide the Buyer a reasonable opportunity to comment on a
draft of each Prospectus Supplement and any Issuer Free Writing Prospectus,
shall

 

25



--------------------------------------------------------------------------------

give due consideration to all such comments and, subject to the provisions of
Section 4(b) hereof, shall deliver or make available to the Buyer, without
charge, an electronic copy of each form of Prospectus Supplement, together with
the Prospectus, and any Permitted Free Writing Prospectus on the Closing Date.
The Company consents to the use of the Prospectus (and of any Prospectus
Supplements thereto) in accordance with the provisions of the 1933 Act and with
the securities or “blue sky” laws of the jurisdictions in which the RD
Securities may be sold by the Buyer, in connection with the offering and sale of
the RD Securities and for such period of time thereafter as the Prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act) is
required by the 1933 Act to be delivered in connection with sales of the RD
Securities. If during such period of time any event shall occur that in the
judgment of the Company and its counsel is required to be set forth in the
Registration Statement or the Prospectus or any Permitted Free Writing
Prospectus or should be set forth therein in order to make the statements made
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, or if it is necessary to amend the
Registration Statement or supplement or amend the Prospectus or any Permitted
Free Writing Prospectus to comply with the 1933 Act or any other applicable law
or regulation, the Company shall forthwith prepare and, subject to Section 4(b)
above, file with the SEC an appropriate amendment to the Registration Statement
or Prospectus Supplement to the Prospectus (or supplement to the Permitted Free
Writing Prospectus) and shall expeditiously furnish or make available to the
Buyer an electronic copy thereof.

(d) Stop Orders. The Company shall advise the Buyer promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the RD Securities for offering or sale in any jurisdiction, or
the initiation or contemplated initiation of any proceeding for such purpose;
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus untrue or which requires the
making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the 1933 Act to be stated therein
or necessary in order to make the statements then made therein (in the case of
the Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the 1933 Act or any other law or (iv) if at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the RD Securities or any Prospectus contained therein is not
available for use for any other reason. Thereafter, the Company shall promptly
notify such holders when the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus and/or any amendment or supplement thereto, as
applicable, is effective and available for the issuance of the RD Securities. If
at any time the SEC shall issue any stop order suspending the effectiveness of
the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, the Company shall use best efforts to
obtain the withdrawal of such order at the earliest possible time.

 

26



--------------------------------------------------------------------------------

(e) Form D and Blue Sky. The Company shall file a Form D with respect to the
PIPE Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyers.

(f) Reporting Status. Until the date on which the Buyers shall have sold all of
the Registrable Securities (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. The Company shall
take all actions necessary to maintain its eligibility to register the
Registrable Securities for resale by the Buyers on Form S-3.

(g) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, but not, directly or indirectly, for
(i) except as set forth on Schedule 4(d), the satisfaction of any indebtedness
of the Company or any of its Subsidiaries, (ii) the redemption or repurchase of
any securities of the Company or any of its Subsidiaries, or (iii) the
settlement of any outstanding litigation.

(h) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) unless the following are either filed with the
SEC through EDGAR or are otherwise widely disseminated via a recognized news
release service (such as PR Newswire), on the same day as the release thereof,
facsimile copies of all press releases issued by the Company or any of its
Subsidiaries and (iii) unless the following are filed with the SEC through
EDGAR, copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

(i) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of

 

27



--------------------------------------------------------------------------------

issuance) and shall maintain such listing or designation for quotation (as the
case may be) of all Underlying Securities from time to time issuable under the
terms of the Transaction Documents on such national securities exchange or
automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq Global Market or
the Nasdaq Global Select Market (each, an “Eligible Market”). Neither the
Company nor any of its Subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(i). “Underlying Securities”
means the (i) Preferred Conversion Shares, (ii) Note Conversion Shares,
(iii) Warrant Conversion Shares and (iv) any capital stock of the Company issued
or issuable with respect to the Preferred Conversion Shares, the Note Conversion
Shares, the Warrant Shares, the Certificate of Designations, the Preferred
Shares, the Notes or the Warrants, respectively, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock are converted or exchanged and shares of
capital stock of a Successor Entity (as defined in the Warrants) into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on conversion of the Notes or the Preferred Shares or
exercise of the Warrants.

(j) Fees. The Company shall reimburse the lead Buyer for all costs and expenses
incurred by it or its affiliates in connection with the structuring,
documentation, negotiation and closing of the transactions contemplated by the
Transaction Documents (including, without limitation, as applicable, all
reasonable legal fees of outside counsel and disbursements of Greenberg Traurig,
LLP, counsel to the lead Buyer, any other reasonable fees and expenses in
connection with the structuring, documentation, negotiation and closing of the
transactions contemplated by the Transaction Documents and due diligence and
regulatory filings in connection therewith) (the “Transaction Expenses”) and
shall be withheld by the lead Buyer from its Purchase Price at the Closing, less
$45,000 previously paid by the Company to Greenberg Traurig LLP; provided, that
the Company shall promptly reimburse Greenberg Traurig, LLP on demand for all
Transaction Expenses not so reimbursed through such withholding at the Closing;
provided, that such Transaction Expenses shall not exceed $100,000 without the
prior consent of the Company. The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, Controlled Account Bank
fees, transfer agent fees, DTC (as defined below) fees or broker’s commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby (including, without limitation, any fees
payable to the Placement Agent, who is the Company’s sole placement agent in
connection with the transactions contemplated by this Agreement). The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

(k) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by an Investor in connection with a bona fide margin agreement or other
loan or financing arrangement

 

28



--------------------------------------------------------------------------------

that is secured by the Securities. The pledge of Securities shall not be deemed
to be a transfer, sale or assignment of the Securities hereunder, and no
Investor effecting a pledge of Securities shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document, including, without
limitation, Section 2(f) hereof; provided that an Investor and its pledgee shall
be required to comply with the provisions of Section 2(f) hereof in order to
effect a sale, transfer or assignment of Securities to such pledgee. The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Securities may reasonably request in connection with a pledge of the Securities
to such pledgee by a Buyer.

(l) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, issue a press release (the “Press Release”)
reasonably acceptable to the Buyers disclosing all the material terms of the
transactions contemplated by the Transaction Documents. On or before 9:30 a.m.,
New York time, on the first (1st) Business Day after the date of this Agreement,
the Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of Notes, the form of Voting Agreement, the form of the
Warrants, the form of Guaranties, the form of Security Documents and the form of
the Registration Rights Agreement) (including all attachments, the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) provided to any of the
Buyers by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyers or any of their affiliates, on the other hand, shall terminate.
The Company shall not, and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees and agents not
to, provide any Buyer with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of such Buyer (which may be granted or withheld in
such Buyer’s sole discretion). In the event of a breach of any of the foregoing
covenants, including, without limitation, Section 4(r) of this Agreement, or any
of the covenants or agreements contained in any other Transaction Document, by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents (as determined in the reasonable good
faith judgment of such Buyer), in addition to any other remedy provided herein
or in the Transaction Documents, such Buyer shall have the right to make a
public disclosure (after giving prior written notice to the Company), in the
form of a press release, public advertisement or otherwise, of such breach or
such material, non-public information, as applicable, without the prior approval
by the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees or agents. No Buyer shall have any liability to
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents, for any such disclosure.
To the extent that the Company delivers any material, non-public information to
a Buyer without such Buyer’s consent, the Company hereby covenants and agrees
that such Buyer shall not have any duty of

 

29



--------------------------------------------------------------------------------

confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Buyer, to make the Press Release and any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each
Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the applicable Buyer (which may be granted or withheld in
such Buyer’s sole discretion), the Company shall not (and shall cause each of
its Subsidiaries and affiliates to not) disclose the name of such Buyer in any
filing, announcement, release or otherwise. Notwithstanding anything contained
in this Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that no
Buyer has had, and no Buyer shall have (unless expressly agreed to by a
particular Buyer after the date hereof in a written definitive and binding
agreement executed by the Company and such particular Buyer (it being understood
and agreed that no Buyer may bind any other Buyer with respect thereto)), any
duty of confidentiality with respect to, or a duty not to trade on the basis of,
any material, non-public information regarding the Company or any of its
Subsidiaries.

(m) Additional Registration Statements. Until the Applicable Date (as defined
below) and at any time thereafter while any registration statement is not
effective or the prospectus contained therein is not available for use or any
Current Public Information Failure (as defined in the Registration Rights
Agreement) exists, the Company shall not file a registration statement under the
1933 Act relating to securities that are not the Preferred Shares or the
Registrable Securities (other than a registration statement on Form S-8 or such
supplements or amendments to registration statements that are outstanding and
have been declared effective by the SEC as of the date hereof (solely to the
extent necessary to keep such registration statements effective and available
and not with respect to any Subsequent Placement)). “Applicable Date” means the
earlier of (x) the first date on which the resale by the Buyers of all the
Registrable Securities required to be filed on the initial registration
statement filed pursuant to the Registration Rights Agreement is declared
effective by the SEC (and each prospectus contained therein is available for use
on such date) or (y) the first date on which all of the Registrable Securities
are eligible to be resold by the Buyers pursuant to Rule 144 (or, if a Current
Public Information Failure (as defined in the Registration Rights Agreement) has
occurred and is continuing, such later date after which the Company has cured
such Current Public Information Failure).

(n) Additional Issuance of Securities. So long as any Buyer beneficially owns
any Securities, the Company will not, without the prior written consent of the
Required Holders, issue any Notes or Preferred Shares (in each case, other than
to the Buyers as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Certificate of
Designations, the Notes or the Warrants. The Company agrees that for the period
commencing on the date hereof and ending on the date immediately following
(x) with respect to clause (i) below, the 90th Trading Day or (y) with respect
to clauses (ii) to (vii) below, the 30th Trading Day, in each case, after the
Applicable Date (provided that such period shall be extended by the number of
calendar days during such period and any extension thereof contemplated by this
proviso on which any Registration Statement is not effective or any

 

30



--------------------------------------------------------------------------------

prospectus contained therein is not available for use or any Current Public
Information Failure exists) (as applicable, the “Restricted Period”), neither
the Company nor any of its Subsidiaries shall directly or indirectly issue,
offer, sell, grant any option or right to purchase, or otherwise dispose of (or
announce any issuance, offer, sale, grant of any option or right to purchase or
other disposition of) any equity security or any equity-linked or related
security (including, without limitation, any “equity security” (as that term is
defined under Rule 405 promulgated under the 1933 Act), any Convertible
Securities (as defined below), any debt, any preferred stock or any purchase
rights) (any such issuance, offer, sale, grant, disposition or announcement
(whether occurring during the applicable Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the
foregoing, this Section 4(n) shall not apply in respect of the issuance of
(i) shares of Common Stock or standard options or restricted stock units to
purchase Common Stock issued to directors, officers or employees of the Company
for services rendered to the Company in their capacity as such pursuant to an
Approved Stock Plan (as defined above), provided that (A) (x) in any twelve
month period commencing on the Closing Date, the Company may issue no more than
500,000 restricted stock units, (y) during the period commencing on the Closing
Date and ending on the first anniversary of the Closing Date, all shares of
Common Stock and options covered by this clause (i)(A)(y) must be unvested and
such aggregate number of shares of Common Stock (including the shares of Common
Stock issuable upon exercise of any such options) covered by this clause
(i)(A)(y) may not exceed 10% of the Common Stock issued and outstanding
immediately prior to the date hereof and (z) in any twelve month period
commencing on the first anniversary of the Closing Date, such aggregate number
of shares of Common Stock (including the shares of Common Stock issuable upon
exercise of any such options) covered by this clause (i)(A)(z) may not exceed 5%
of the Common Stock issued and outstanding on the first Trading Day in such
twelve month period and (B) the exercise price of any such options is not
lowered, none of such options are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such options are
otherwise materially changed in any manner that adversely affects any of the
Buyers; (ii) shares of Common Stock issued upon the conversion or exercise of
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
issued prior to the date hereof, provided that the conversion, exercise or other
method of issuance (as the case may be) of any such Convertible Security is made
solely pursuant to the conversion, exercise or other method of issuance (as the
case may be) provisions of such Convertible Security that were in effect on the
date immediately prior to the date of this Agreement (including pursuant to all
adjustment provisions of such Convertible Securities in effect prior to the date
of this Agreement), the conversion, exercise or issuance price of any such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
is not lowered (other than pursuant to adjustment provisions of such Convertible
Securities in effect prior to the date of this Agreement), none of such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) are otherwise materially changed in any manner
that adversely affects any of the Buyers; (iii) the Note Conversion Shares,
(iv) the Preferred Conversion Shares, (v) the Warrant Shares, (vi) up to an
aggregate of $4,000,000 of unregistered shares of Common Stock issued by the
Company in a

 

31



--------------------------------------------------------------------------------

private placement at a fixed price per share of Common Stock of not less than
$2.025 (as adjusted for stock splits, stock dividends, recapitalizations and
similar events), and (vii) subject to TFG Radiant (as defined in the Note)
entering into a twelve month lock-up agreement in form and substance reasonably
satisfactory to such Holder, up to an aggregate of $6,000,000 of unregistered
shares of Common Stock issued by the Company in a private placement to TFG
Radiant at a fixed price per share of Common Stock of not less than $1.00 (as
adjusted for stock splits, stock dividends, recapitalizations and similar
events) (each of the foregoing in clauses (i) through (vii), collectively the
“Excluded Securities”). “Approved Stock Plan” means any employee benefit plan or
agreement which has been approved by the board of directors of the Company prior
to or subsequent to the date hereof pursuant to which shares of Common Stock and
standard options to purchase Common Stock may be issued to any employee,
officer, consultant or director for services provided to the Company in their
capacity as such. “Convertible Securities” means any capital stock or other
security of the Company or any of its Subsidiaries that is at any time and under
any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

(o) Reservation of Shares. So long as any of the Preferred Shares, Notes or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 200% of the sum of (i) the maximum number of shares of Common Stock
issuable upon conversion of all the Preferred Shares then outstanding (assuming
for purposes hereof that (x) the Preferred Shares are convertible at the
Conversion Price (as defined in the Certificate of Designations) then in effect,
(y) dividends on the Preferred Shares shall accrue through the forty-two month
anniversary of the Closing Date and will be converted in shares of Common Stock
at an interest conversion price equal to the Alternate Conversion Price (as
defined in the Certificate of Designations) then in effect as of the applicable
date of determination and (z) any such conversion shall not take into account
any limitations on the conversion of the Preferred Shares set forth in the
Certificate of Designations), (ii) the maximum number of shares of Common Stock
issuable upon conversion of all the Notes then outstanding (assuming for
purposes hereof that (x) the Notes are convertible at the Conversion Price (as
defined in the Notes) then in effect, (y) interest on the Notes shall accrue
through the forty-two month anniversary of the Closing Date and will be
converted in shares of Common Stock at an interest conversion price equal to the
Alternate Conversion Price (as defined in the Notes) assuming an Interest Date
as of the applicable date of determination and (z) any such conversion shall not
take into account any limitations on the conversion of the Notes set forth in
the Notes), and (iii) the maximum number of Warrant Shares issuable upon
exercise of all the Warrants then outstanding (without regard to any limitations
on the exercise of the Warrants set forth therein) (collectively, the “Required
Reserve Amount”). If at any time the number of shares of Common Stock authorized
and reserved for issuance is not sufficient to meet the Required Reserved
Amount, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, obtain stockholder
approval of an increase in such authorized number of shares, and voting the
management shares of the Company in favor of an increase in the authorized
shares of the Company to ensure that the number of authorized shares is
sufficient to meet the Required Reserved Amount.

 

32



--------------------------------------------------------------------------------

(p) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

(q) Variable Securities. So long as any Preferred Shares or Notes remain
outstanding, the Company and each Subsidiary shall be prohibited from effecting
or entering into an agreement to effect any Subsequent Placement involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Company or any Subsidiary (i) issues or sells any Convertible
Securities either (A) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
the shares of Common Stock at any time after the initial issuance of such
Convertible Securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such Convertible Securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an “at-the-market” offering)
whereby the Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). Each Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

(r) Participation Right. Until the forty-second month anniversary of the Closing
Date, neither the Company nor any of its Subsidiaries shall, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 4(r). The Company acknowledges and agrees that the
right set forth in this Section 4(r) is a right granted by the Company,
separately, to each Buyer.

(i) At least five (5) Trading Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to each Buyer a written notice (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(i) if the proposed Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether the Investor is
willing to accept material non-public information or (ii) if the proposed Offer
Notice does not constitute or contain material, non-public information, (A) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(B) a statement that the statement in clause (A) above does not constitute
material, non-public information and (C) a statement informing such Buyer that
it is entitled to receive an Offer Notice (as defined below) with respect to
such Subsequent Placement upon its written request. Upon the written request of
a Buyer within three (3) Trading Days after the Company’s delivery to such Buyer
of such Pre-Notice, and only upon a written request by such Buyer, the Company
shall promptly, but no later than one (1) Trading Day after such request,
deliver to such Buyer an irrevocable

 

33



--------------------------------------------------------------------------------

written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the Persons (if
known) to which or with which the Offered Securities are to be offered, issued,
sold or exchanged and (z) offer to issue and sell to or exchange with such Buyer
in accordance with the terms of the Offer such Buyer’s pro rata portion of 50%
of the Offered Securities, provided that the number of Offered Securities which
such Buyer shall have the right to subscribe for under this Section 4(r) shall
be (a) based on such Buyer’s pro rata portion of the aggregate original
principal amount of the Notes purchased hereunder by all Buyers (the “Basic
Amount”), and (b) with respect to each Buyer that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Buyers as such Buyer shall indicate it will purchase or
acquire should the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).

(ii) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the seventh (7th) calendar day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then such Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), such Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary. Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to each Buyer a new Offer Notice and the Offer
Period shall expire on the seventh (7th) calendar day after such Buyer’s receipt
of such new Offer Notice.

(iii) The Company shall have five (5) Business Days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly

 

34



--------------------------------------------------------------------------------

announce (a) the execution of such Subsequent Placement Agreement, and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

(iv) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(r)(iii) above), then such Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(r)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to this Section 4(r) prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(r)(i) above.

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, such Buyer shall acquire from the Company, and the
Company shall issue to such Buyer, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by such Buyer of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and such Buyer of a separate purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to such Buyer
and its counsel.

(vi) Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 4(r) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement.

(vii) The Company and each Buyer agree that if any Buyer elects to participate
in the Offer, neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provision whereby
such Buyer shall be required to agree to any restrictions on trading as to any
securities of the Company or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, any agreement previously entered into with the Company or any instrument
received from the Company.

(viii) Notwithstanding anything to the contrary in this Section 4(r) and unless
otherwise agreed to by such Buyer, the Company shall either confirm in writing
to such Buyer that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in

 

35



--------------------------------------------------------------------------------

such a manner such that such Buyer will not be in possession of any material,
non-public information, by the seventh (7th) calendar day following delivery of
the Offer Notice. If by such seventh (7th) calendar day, no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
such Buyer, such transaction shall be deemed to have been abandoned and such
Buyer shall not be in possession of any material, non-public information with
respect to the Company or any of its Subsidiaries. Should the Company decide to
pursue such transaction with respect to the Offered Securities, the Company
shall provide such Buyer with another Offer Notice and such Buyer will again
have the right of participation set forth in this Section 4(r). The Company
shall not be permitted to deliver more than one such Offer Notice to such Buyer
in any sixty (60) day period, except as expressly contemplated by the last
sentence of Section 4(r)(ii).

(ix) The restrictions contained in this Section 4(r) shall not apply in
connection with the issuance of any Excluded Securities. The Company shall not
circumvent the provisions of this Section 4(r) by providing terms or conditions
to one Buyer that are not provided to all.

(s) Dilutive Issuances. For so long as any Preferred Shares, Notes or Warrants
remain outstanding, the Company shall not, in any manner, enter into or affect
any Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any
Preferred Shares or Notes or exercise of any Warrant any shares of Common Stock
in excess of that number of shares of Common Stock which the Company may issue
upon conversion of the Preferred Shares or Notes and exercise of the Warrants
without breaching the Company’s obligations under the rules or regulations of
the Principal Market.

(t) Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.

(u) Restriction on Redemption and Cash Dividends. Unless otherwise required to
by the existing terms of any Excluded Securities, so long as any Preferred
Shares or Notes are outstanding, the Company shall not, directly or indirectly,
redeem, or declare or pay any cash dividend or distribution on, any securities
of the Company without the prior express written consent of the Buyers (other
than as required by the Certificate of Designations).

(v) Corporate Existence. So long as any Buyer beneficially owns any Preferred
Shares, Notes or Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Notes) unless the Company is in compliance with
the applicable provisions governing Fundamental Transactions set forth in the
Certificate of Designations, the Notes and the Warrants.

(w) Stock Splits. Until the Preferred Shares and all preferred shares issued
pursuant to the Certificate of Designations and the Notes and all notes issued
pursuant to the terms thereof

 

36



--------------------------------------------------------------------------------

are no longer outstanding, the Company shall not effect any stock combination,
reverse stock split or other similar transaction (or make any public
announcement or disclosure with respect to any of the foregoing) without the
prior written consent of the Required Holders (as defined below).

(x) Conversion and Exercise Procedures. Each of the form of Notice of Exercise
included in the Warrants, the form of Notice of Conversion included in the
Certificate of Designations and the form of Notice of Conversion included in the
Notes set forth the totality of the procedures required of the Buyers in order
to exercise the Warrants, convert the Preferred Shares or convert the Notes.
Except as provided in Section 5(d), no additional legal opinion, other
information or instructions shall be required of the Buyers to exercise their
Warrants or convert their Preferred Shares or Notes. The Company shall honor
exercises of the Warrants and conversions of the Preferred Shares and Notes and
shall deliver the Preferred Conversion Shares, the Note Conversion Shares and
Warrant Shares in accordance with the terms, conditions and time periods set
forth in the Certificate of Designations, the Notes and the Warrants,
respectively.

(y) Collateral Agent. Each Buyer hereby (i) appoints Hudson Bay Master Fund Ltd,
as the collateral agent hereunder and under the other Security Documents (in
such capacity, the “Collateral Agent”), and (ii) authorizes the Collateral Agent
(and its officers, directors, employees and agents) to take such action on such
Buyer’s behalf in accordance with the terms hereof and thereof. The Collateral
Agent shall not have, by reason hereof or any of the other Security Documents, a
fiduciary relationship in respect of any Buyer. Neither the Collateral Agent nor
any of its officers, directors, employees or agents shall have any liability to
any Buyer for any action taken or omitted to be taken in connection hereof or
any other Security Document except to the extent caused by its own gross
negligence or willful misconduct, and each Buyer agrees to defend, protect,
indemnify and hold harmless the Collateral Agent and all of its officers,
directors, employees and agents (collectively, the “Collateral Agent
Indemnitees”) from and against any losses, damages, liabilities, obligations,
penalties, actions, judgments, suits, fees, costs and expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses) incurred by
such Collateral Agent Indemnitee, whether direct, indirect or consequential,
arising from or in connection with the performance by such Collateral Agent
Indemnitee of the duties and obligations of Collateral Agent pursuant hereto or
any of the Security Documents. The Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Holders, and such
instructions shall be binding upon all holders of Notes; provided, however, that
the Collateral Agent shall not be required to take any action which, in the
reasonable opinion of the Collateral Agent, exposes the Collateral Agent to
liability or which is contrary to this Agreement or any other Transaction
Document or applicable law. The Collateral Agent shall be entitled to rely upon
any written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

 

37



--------------------------------------------------------------------------------

(z) Successor Collateral Agent.

(i) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the other Transaction Documents at any time by
giving at least ten (10) Business Days’ prior written notice to the Company and
each holder of Notes. Such resignation shall take effect upon the acceptance by
a successor Collateral Agent of appointment pursuant to clauses (ii) and
(iii) below or as otherwise provided below. If at any time the Collateral Agent
(together with its affiliates) beneficially owns less than $100,000 in aggregate
principal amount of Notes, the Required Holders may, by written consent, remove
the Collateral Agent from all its functions and duties hereunder and under the
other Transaction Documents.

(ii) Upon any such notice of resignation or removal, the Required Holders shall
appoint a successor collateral agent. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor agent, such successor collateral agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the collateral agent, and the Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the other
Transaction Documents. After the Collateral Agent’s resignation or removal
hereunder as the collateral agent, the provisions of this Section 4(z) shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Collateral Agent under this Agreement and the other Transaction
Documents.

(iii) If a successor collateral agent shall not have been so appointed within
ten (10) Business Days of receipt of a written notice of resignation or removal,
the Collateral Agent shall then appoint a successor collateral agent who shall
serve as the Collateral Agent until such time, if any, as the Required Holders
appoint a successor collateral agent as provided above.

(iv) In the event that a successor Collateral Agent is appointed pursuant to the
provisions of this Section 4(z) that is not a Buyer or an affiliate of any Buyer
(or the Required Holders or the Collateral Agent (or its successor), as
applicable, notify the Company that they or it wants to appoint such a successor
Collateral Agent pursuant to the terms of this Section 4(z)), the Company and
each Subsidiary thereof covenants and agrees to promptly take all actions
reasonably requested by the Required Holders or the Collateral Agent (or its
successor), as applicable, from time to time, to secure a successor Collateral
Agent satisfactory to the requesting part(y)(ies), in their sole discretion,
including, without limitation, by paying all reasonable and customary fees and
expenses of such successor Collateral Agent, by having the Company and each
Subsidiary thereof agree to indemnify any successor Collateral Agent pursuant to
reasonable and customary terms and by each of the Company and each Subsidiary
thereof executing a collateral agency agreement or similar agreement and/or any
amendment to the Security Documents reasonably requested or required by the
successor Collateral Agent.

(aa) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.

 

38



--------------------------------------------------------------------------------

(bb) General Solicitation. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
PIPE Securities by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(cc) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the 1933 Act), or any person acting on behalf of the Company or
such affiliate will sell, offer for sale, or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which will be
integrated with the sale of the PIPE Securities in a manner which would require
the registration of the PIPE Securities under the 1933 Act or require
stockholder approval under the rules and regulations of the Principal Market and
the Company will take all action that is appropriate or necessary to assure that
its offerings of other securities will not be integrated for purposes of the
1933 Act or the rules and regulations of the Principal Market, with the issuance
of PIPE Securities contemplated hereby.

(dd) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

(ee) Subsidiary Guarantee. For so long as any Notes remain outstanding, upon any
entity becoming a Subsidiary of the Company, the Company shall cause each such
Subsidiary to become party to the Guaranty by executing a joinder to the
Guaranty reasonably satisfactory in form and substance to the Required Holders.

(ff) Stockholder Approval. The Company shall provide each stockholder entitled
to vote at a special meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be promptly called and held not later than January 28,
2015 (the “Stockholder Meeting Deadline”), a proxy statement, soliciting each
such stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions (“Stockholder Resolutions”) providing for (i) the issuance of all of
the Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market and
(ii) the increase of the authorized shares of Common Stock of the Company from
150 million to 450 million (the “Principal Market Resolution”) (the “Stockholder
Approval”, and the date the Stockholder Approval is obtained, the “Stockholder
Approval Date”), and the Company shall use its reasonable best efforts to
solicit its stockholders’ approval of such resolutions and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company’s
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held once in each of the three subsequent calendar
quarters thereafter until such Stockholder Approval is obtained. If, despite the
Company’s reasonable best efforts the Stockholder Approval is not obtained after
such subsequent stockholder meetings, the Company shall cause an additional
Stockholder Meeting to be held semi-annually thereafter until such Stockholder
Approval is obtained.

 

39



--------------------------------------------------------------------------------

(gg) No Waiver of Voting Agreement. The Company shall not amend, waive, modify
or fail to vigorously enforce any provision of the Voting Agreement (as defined
below).

(hh) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Greenberg Traurig, LLP executed copies of the Transaction Documents,
Securities and other document required to be delivered to any party pursuant to
Section 7 hereof.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Shares, the Notes and the
Warrants in which the Company shall record the name and address of the Person in
whose name the Preferred Shares, the Notes and the Warrants have been issued
(including the name and address of each transferee), the number of Preferred
Shares held by such Person, the principal amount of the Notes held by such
Person, the number of Preferred Conversion Shares issuable upon conversion of
the Preferred Shares held by such Person, the number of Note Conversion Shares
issuable upon conversion of the Notes held by such Person and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to each of the Buyers (the “Irrevocable Transfer Agent Instructions”)
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Preferred Conversion Shares, the Note Conversion
Shares and the Warrant Shares in such amounts as specified from time to time by
each Buyer to the Company upon conversion of the Preferred Shares or the Notes
or the exercise of the Warrants (as the case may be). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents. If a
Buyer effects a sale, assignment or transfer of the Securities in accordance
with Section 2(f), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer (i) involves the Note Conversion
Shares or Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or in compliance with Rule 144 or (ii) involves the
Preferred Conversion Shares, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 5(d) below. The Company acknowledges that a
breach by it of its obligations hereunder will cause

 

40



--------------------------------------------------------------------------------

irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on each Effective Date (as defined in the Registration Rights
Agreement). Any fees (with respect to the transfer agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.

(c) Legends. Each Buyer understands that the PIPE Securities have been issued
(or will be issued in the case of the the Note Conversion Shares and the Warrant
Shares) pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the PIPE Securities shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

(d) No Legends on RD Securities; Removal of Legends on PIPE Securities.
Certificates evidencing RD Securities shall be unrestricted and shall not be
required to contain any legend. Certificates evidencing PIPE Securities shall
not be required to contain the legend set forth in Section 5(c) above or any
other legend (i) while a registration statement (including a Registration
Statement) covering the resale of such PIPE Securities is effective under the
1933 Act, (ii) following any sale of such PIPE Securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (iii) if such PIPE
Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that a Buyer provides the Company with reasonable assurances that such
PIPE Securities are eligible for sale, assignment or transfer under

 

41



--------------------------------------------------------------------------------

Rule 144 which shall not include an opinion of Buyer’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that such Buyer provides the Company with an opinion of counsel
to such Buyer, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the PIPE Securities may be made without registration
under the applicable requirements of the 1933 Act or (v) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). With respect to RD Securities or, with respect to PIPE Securities, if
a legend is not required pursuant to the foregoing with respect to such PIPE
Securities, the Company shall no later than three (3) Trading Days (or such
earlier date as required pursuant to the 1934 Act or other applicable law, rule
or regulation for the settlement of a trade initiated on the date such Buyer
delivers such legended certificate representing such Securities to the Company)
following the delivery by a Buyer to the Company or the transfer agent (with
notice to the Company) of a certificate representing such RD Securities or a
legended certificate representing such PIPE Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from such Buyer as may be required above in this Section 5(d), as
directed by such Buyer, either: (A) provided that the Company’s transfer agent
is participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Preferred Conversion Shares, Note Conversion Shares or Warrant
Shares, credit the aggregate number of shares of Common Stock to which such
Buyer shall be entitled to such Buyer’s or its designee’s balance account with
DTC through its Deposit/Withdrawal at Custodian system or (B) if the Company’s
transfer agent is not participating in the DTC Fast Automated PIPE Securities
Transfer Program, issue and deliver (via reputable overnight courier) to such
Buyer, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of such Buyer or its
designee (the date by which such credit is so required to be made to the balance
account of such Buyer’s or such Buyer’s nominee with DTC or such certificate is
required to be delivered to such Buyer pursuant to the foregoing is referred to
herein as the “Required Delivery Date”). The Company shall be responsible for
any transfer agent fees or DTC fees with respect to any issuance of Securities
or the removal of any legends with respect to any Securities in accordance
herewith.

(e) Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to a Buyer by the Required Delivery Date a
certificate representing the Securities so delivered to the Company by such
Buyer that is free from all restrictive and other legends or (ii) credit the
balance account of such Buyer’s or such Buyer’s nominee with DTC for such number
of Preferred Conversion Shares, Note Conversion Shares or Warrant Shares so
delivered to the Company, then, in addition to all other remedies available to
such Buyer, the Company shall pay in cash to such Buyer on each day after the
Required Delivery Date and if on or after the Required Delivery Date such Buyer
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Buyer of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock that
such Buyer anticipated receiving from the Company without any restrictive
legend, then, in addition to all other remedies available to such Buyer, the
Company shall, within three (3) Trading Days after such Buyer’s request and in
such Buyer’s sole discretion, either (i) pay cash to such Buyer in an amount
equal to such Buyer’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (including

 

42



--------------------------------------------------------------------------------

brokerage commissions and other out-of-pocket expenses, if any) (the “Buy-In
Price”), at which point the Company’s obligation to so deliver such certificate
or credit such Buyer’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to so deliver to such Buyer a
certificate or certificates or credit such Buyer’s DTC account representing such
number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to such
Buyer in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Preferred Conversion Shares, Note
Conversion Shares or Warrant Shares (as the case may be) that the Company was
required to deliver to such Buyer by the Required Delivery Date multiplied by
(B) the lowest Closing Sale Price (as defined in the Warrants) of the Common
Stock on any Trading Day during the period commencing on the date of the
delivery by such Buyer to the Company of the applicable Preferred Conversion
Shares, Note Conversion Shares or Warrant Shares (as the case may be) and ending
on the date of such delivery and payment under this clause (ii).

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a) The obligation of the Company hereunder to issue and sell the Preferred
Shares, the Notes and the related Warrants to each Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of any Buyer, the amounts withheld pursuant to
Section 4(j)) for the Preferred Shares, the Note and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds in accordance with the Flow of Funds Letter.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

(a) The obligation of each Buyer hereunder to purchase its Preferred Shares,
Note and its related Warrants at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

43



--------------------------------------------------------------------------------

(i) The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to such Buyer each of the Transaction Documents to which
it is a party and the Company shall have duly executed and delivered to such
Buyer (x) such aggregate number of Preferred Shares set forth across from such
Buyer’s name in column (3) of the Schedule of Buyers, (y) a Note (in such
original principal amount as is set forth across from such Buyer’s name in
column (4) of the Schedule of Buyers) and (z) Warrants (initially for such
aggregate number of Warrant Shares as is set forth across from such Buyer’s name
in column (5) of the Schedule of Buyers) being purchased by such Buyer at the
Closing pursuant to this Agreement.

(ii) Such Buyer shall have received the opinion of Faegre Baker Daniels LLP, the
Company’s counsel, dated as of the Closing Date, in the form acceptable to such
Buyer.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date.

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each Subsidiary’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each Subsidiary conducts business and is
required to so qualify, as of a date within ten (10) days of the Closing Date.

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation and the Certificate of Designations as certified by
the Delaware Secretary of State within ten (10) days of the Closing Date.

(vii) Each Subsidiary shall have delivered to such Buyer a certified copy of its
certificate of incorporation as certified by the Secretary of State (or
comparable office) of such Subsidiary’s jurisdiction of incorporation within ten
(10) days of the Closing Date.

(viii) The Company and each Subsidiary shall have delivered to such Buyer a
certificate, in the form acceptable to such Buyer, executed by the Secretary of
the Company and each Subsidiary and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s and each
Subsidiary’s board of directors in a form reasonably acceptable to such Buyer,
(ii) the Certificate of Incorporation of the Company and the organizational
documents of each Subsidiary and (iii) the Bylaws of the Company and the bylaws
of each Subsidiary, each as in effect at the Closing.

 

44



--------------------------------------------------------------------------------

(ix) Each and every representation and warranty of the Company shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. Such Buyer shall
have received a certificate, duly executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form
acceptable to such Buyer.

(x) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding on
the Closing Date immediately prior to the Closing.

(xi) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

(xii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

(xiii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(xiv) Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

(xv) The Company shall have obtained approval of the Principal Market to list or
designate for quotation (as the case may be) the Note Conversion Shares and the
Warrant Shares.

(xvi) In accordance with the terms of the Security Documents, the Company shall
have delivered to the Collateral Agent (A) certificates representing the
Subsidiaries’ shares of capital stock to the extent such subsidiary is a
corporation or otherwise has certificated capital stock, along with duly
executed blank stock powers and (B) appropriate financing statements on Form
UCC-1 to be duly filed in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Document (the “Perfection
Certificate”).

 

45



--------------------------------------------------------------------------------

(xvii) Within two (2) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer and the Collateral Agent
(A) true copies of UCC search results, listing all effective financing
statements which name as debtor the Company or any of its Subsidiaries filed in
the prior five (5) years to perfect an interest in any assets thereof, together
with copies of such financing statements, none of which, except as otherwise
agreed in writing by the Buyers, shall cover any of the Collateral (as defined
in the Security Documents) and the results of searches for any tax lien and
judgment lien filed against such Person or its property, which results, except
as otherwise agreed to in writing by the Buyers shall not show any such Liens
(as defined in the Security Documents); and (B) a perfection certificate, duly
completed and executed by the Company and each of its Subsidiaries, in form and
substance satisfactory to the Buyers.

(xviii) The Company shall have duly executed and delivered to such Buyer each
Assignment For Security for the Intellectual Property of the Company and its
Subsidiaries, in the form attached as Exhibit A to the Security Agreement.

(xix) Each Control Account Bank (as defined in the Notes) and the Collateral
Agent shall have duly executed and delivered to such Buyer a Controlled Account
Agreement (as defined in the Notes) with respect to each account of the Company
or any of its Subsidiaries held at such Control Account Bank (including, without
limitation, each Master Restricted Account (as defined in the Notes)).

(xx) Such Buyer shall have received a letter on the letterhead of the Company,
duly executed by the Chief Executive Officer of the Company, setting forth the
wire amounts of each Buyer and the wire transfer instructions of the Company
with respect to the portion of the Purchase Price set forth in column (7) of the
Schedule of Buyers and, the wire instructions of the Control Account Bank with
respect to the portion of the Purchase Price set forth in column (8) of the
Schedule of Buyers related to the Master Restricted Account (the “Flow of Funds
Letter”).

(xxi) The Company shall have duly executed and delivered to such Buyer the
voting agreement in the forms of Exhibit G hereof (the “Voting Agreement”), by
and between the Company and the stockholder named on schedule 7(a)(xxii)
attached hereto (the “Stockholder”) and the Stockholder shall have duly executed
and delivered to such Buyer the Voting Agreements.

(xxii) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material

 

46



--------------------------------------------------------------------------------

adverse change in, any financial market which, in each case, in the reasonable
judgment of each Buyer, makes it impracticable or inadvisable to purchase the
Securities at the Closing

(xxiii) The Registration Statement shall be effective and available for the
issuance and sale of the RD Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.

(xxiv) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

8. TERMINATION.

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) Trading Days of the date hereof, then such Buyer shall have the
right to terminate its obligations under this Agreement with respect to itself
at any time on or after the close of business on such date without liability of
such Buyer to any other party; provided, however, (i) the right to terminate
this Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Preferred Shares, the
Notes and the Warrants shall be applicable only to such Buyer providing such
written notice, provided further that no such termination shall affect any
obligation of the Company under this Agreement to reimburse such Buyer for the
expenses described in Section 4(j) above. Nothing contained in this Section 8
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or the other Transaction
Documents or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement or the other Transaction
Documents.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient

 

47



--------------------------------------------------------------------------------

service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

(d) Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any

 

48



--------------------------------------------------------------------------------

obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to any Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and/or any of its Subsidiaries and any Buyer, or any
instruments any Buyer received from the Company and/or any of its Subsidiaries
prior to the date hereof, and all such agreements and instruments shall continue
in full force and effect. Except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders (as defined below), and any amendment to any provision of this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable, provided that no
such amendment shall be effective to the extent that it (A) applies to less than
all of the holders of the Securities then outstanding or (B) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion). No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party, provided that the Required Holders may
waive any provision of this Agreement, and any waiver of any provision of this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable, provided that no
such waiver shall be effective to the extent that it (1) applies to less than
all of the holders of the Securities then outstanding (unless a party gives a
waiver as to itself

 

49



--------------------------------------------------------------------------------

only) or (2) imposes any obligation or liability on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion). No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, all holders of the Notes or all
holders of the Warrants (as the case may be) (except that a holder of Notes that
does not have any of its Notes secured by cash amounts in a Master Control
Account will not be entitled to any consideration granted to any other holder of
Notes in connection with any amendment, consent, waiver or modification related
to any provision relating to any Master Control Account). The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company, any Subsidiary or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (x) no due diligence or other investigation or
inquiry conducted by a Buyer, any of its advisors or any of its representatives
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document and
(y) unless a provision of this Agreement or any other Transaction Document is
expressly preceded by the phrase “except as disclosed in the SEC Documents,”
nothing contained in any of the SEC Documents shall affect such Buyer’s right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Company’s representations and warranties contained in this Agreement or any
other Transaction Document. “Required Holders” means (I) prior to the Closing
Date, Buyers entitled to purchase, in the aggregate, at least 65% of the Notes
at the Closing and (II) on or after the Closing Date, holders of, in the
aggregate, at least 65% of the Underlying Securities as of such time (excluding
any Underlying Securities held by the Company or any of its Subsidiaries as of
such time) issued or issuable hereunder or pursuant to the Certificate of
Designations, the Notes and/or the Warrants (or Buyers that purchased, in the
aggregate, at least 65% of the Notes hereunder, with respect to any waiver or
amendment of Section 4(o)).

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

50



--------------------------------------------------------------------------------

If to the Company:

Ascent Solar Technologies, Inc.

12300 Grant Street

Thornton, CO 80241

Telephone: (720) 872-5000

Facsimile: (720) 872-5077

Attention: Chief Executive Officer

With a copy (for informational purposes only) to:

Faegre Baker Daniels LLP

1470 Walnut Street

Boulder, CO 80302, USA

Telephone: (303) 447-7700

Facsimile: (303) 447-7800

Attention: James H. Carroll, Esq.

If to the Transfer Agent:

Computershare

350 Indiana Street

Suite 750

Golden CO 80401

Telephone: (303) 262-0684

Facsimile: (303) 262-0609

Attention: Brenda Baril

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

Attention: Michael A. Adelstein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Greenberg Traurig, LLP shall only be provided copies of notices
sent to the lead Buyer. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an

 

51



--------------------------------------------------------------------------------

overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Notes and Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants) or a Fundamental Transaction (as defined in the
Notes) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes) or a Fundamental
Transaction (as defined in the Certificate of Designations) (unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Certificate of Designations). A Buyer may assign
some or all of its rights hereunder in connection with any transfer of any of
its Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k).

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty

 

52



--------------------------------------------------------------------------------

made by the Company or any Subsidiary in any of the Transaction Documents,
(ii) any breach of any covenant, agreement or obligation of the Company or any
Subsidiary contained in any of the Transaction Documents or (iii) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or any Subsidiary) or which otherwise involves such Indemnitee
that arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (B) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, (C) any disclosure properly made by such Buyer
pursuant to Section 4(l), or (D) the status of such Buyer or holder of the
Securities either as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief). To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

(m) Remedies. Each Buyer and in the event of assignment by Buyer of its rights
and obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

53



--------------------------------------------------------------------------------

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

(p) Judgment Currency.

(i) If for the purpose of obtaining or enforcing judgment against the Company in
connection with this Agreement or any other Transaction Document in any court in
any jurisdiction it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 9(p) referred to as the
“Judgment Currency”) an amount due in US Dollars under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

(1) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

(2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

54



--------------------------------------------------------------------------------

(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 9(p)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

(iii) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer. It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

[signature pages follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: ASCENT SOLAR TECHNOLOGIES, INC. By:  

/s/ William M. Gregorak

  Name: William M. Gregorak   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

BUYER: HUDSON BAY MASTER FUND LTD By:  

/s/ George Antonopoulos

  Name: George Antonopoulos   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

   

(4)

   

(5)

   

(6)

   

(7)

   

(8)

   

(9)

 

Buyer

 

Address and Facsimile Number

  Aggregate
Number of
Preferred Shares     Original
Principal
Amount of
Notes     Aggregate
Number of
Warrant Shares     Purchase Price     Wire
Amount
to Company     Wire
Amount
to Master
Restricted
Account     Legal Representative’s
Address and Facsimile Number  

Hudson Bay Master Fund Ltd.

 

Please deliver any notices other than Pre-Notices to:

 

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

Facsimile: (212) 571-1279

E-mail: investments@hudsonbaycapital.com Residence: Cayman Islands

Please deliver any Pre-Notice to:

 

777 Third Ave., 30th Floor

New York, NY 10017

Facsimile: (646) 214-7946

Attention: Scott Black

General Counsel and Chief Compliance Officer

    3,000        32,000,000        7,777,778        35,000,000        4,500,000
**      30,500,000        N/A                                                   
                               

**Less any amounts withheld pursuant to Section 4(j) above